Title: To James Madison from Thomas Jefferson, 28 July 1791
From: Jefferson, Thomas
To: Madison, James


My Dear Sir
Philadelphia July 28. 1791.
I this moment recieve yours of the 26th. The sugar of which you inclose a sample would by no means answer my purpose, which was to send it to Monticello, in order, by a proof of it’s quality, to recommend attention to the tree to my neighbors. In my letter of yesterday I forgot to tell you there is a brig here to sail for Halif[a]x in 10. days. She is under repair, & therefore may possibly protract her departure. Adieu. Your’s affectionately
Th: Jefferson
